DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/26/2021 has been entered. Claims 3, 26-37 and 43 were cancelled and claim 82 was added new. Claims 1, 2, 4-25, 38-42 and 44-82 remain pending in the application. Claims 7, 8, 10-19, 21-25, 39 and 59-81 were withdrawn from consideration as non-elected claims. Applicant’s amendments to the Drawings, and Claims have overcome each and every objection and 112(b) rejections.  
Response to Arguments
Applicant's arguments filed regarding claim interpretations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
In the remarks filed on 08/26/2021, the Applicant attempts to rebut the examiner’s claim interpretations under 35 U.S.C. 112(f) because the claims require structure arrangement, e.g., an upstream IMSA (intentional momentum shedding apparatus) and a downstream IMSA and their structural arrangement with respect to one another such that fluid passing through both the upstream and downstream IMSA can from a streamtube. 
The examiner respectfully disagrees. Forming a streamtube is not a structural limitation but only a functional limitation as the streamtube is a product made by the upstream IMSA and downstream IMSA. Therefore, there is no structural limitation defining the upstream IMSA and downstream IMSA. The presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008)


Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 9, 20, 38, 40-43-46, 49, 50, 53, 56 and 58 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. The examiner acknowledges the cited prior art, Prud’Homme-Lacroix (U.S. Pre-Grant Publication No. 2014/0353419) and Bellis (U.S. Pre-Grant Publication No. 2011/0305572) does not sufficiently teach “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube”.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) as the above mentioned claim limitation fail to comply with the written description requirement and enablement requirement (see 35 U.S.C. 112(a) rejection below).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4-6, 9, 38, 40-42, 44-58 and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube.” However, the original disclosure fails to teach the claimed limitations. In applicant’s remarks, filed on 08/26/2021, applicant asserts the support for the amendment can be found in paragraphs [093] and [094]. However, paragraphs [093] and [094] do not teach claimed features. For convenience, paragraphs [093] and [094] are reproduced below.

    PNG
    media_image1.png
    336
    729
    media_image1.png
    Greyscale

No teachings of paragraphs [0093] and [0094] explicitly or implicitly teach the abovementioned claimed features. Especially nowhere in the specification sufficiently teaches two different nominal operation requirements delivering the claimed net power.
Claims 2, 4-6, 9, 38, 40-42, 44-58 and 82 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.

Claims 1, 2, 4-6, 9, 38, 40-42, 44-58 and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second 
An analysis of the Wands factors, In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a), reveals that the following factors weigh against enablement: 
(A) The breadth of the claims, and (B) The nature of the invention
 – The claim requires a calculation of net power from the difference of the far wake portion and the free stream portion. Paragraph [066] of the specification reveals that “the far wake is located an infinite distance from the thrust apparatus”. Therefore, the breadth of claims include measurement at an infinite distance, i.e., also infinite number of locations. Therefore, the claimed scope is infinitely broad.
(C) The state of the prior art, (D) The level of one of ordinary skill;, E) The level of predictability in the art – No prior art sufficiently teaches taking measurement at an infinite distance. The level of one of ordinary skill in the art is not known to take measurement at an infinite distance and it cannot be predicted.
(F) The amount of direction provided by the inventor, (G) The existence of working examples – There are no direction or working example provided by the inventor.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – It would require an infinite number of experimentations to calculate power from claimed far wake located at an infinite distance from the thrust apparatus.

It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 

Claims 2, 4-6, 9, 38, 40-42, 44-58 and 82 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9, 38, 40-42, 44-58 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the upstream IMSA is configured to deliver more power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a first nominal operation requirement, wherein the first nominal operation requirement comprises delivering a net power to the fluid within the streamtube, or wherein the upstream IMSA is configured to deliver less power to the fluid within the streamtube than is removed from the fluid within the streamtube by the downstream IMSA during a second nominal operation requirement, wherein the second nominal operation requirement comprises removing a net power from the fluid within the streamtube, wherein the net power is calculated from the difference of the far wake portion of the streamtube and the free stream portion of the streamtube.”. 
did not interact with the fluid.” Therefore, the net wake, according to the limitations of claim 1, is comparing between something that wasn’t interacted with the upstream and downstream IMSA, i.e., free stream portion, and an infinite distance from the thrust apparatus. Because the terms “free stream flow” is defined as an imaginary flow and “far wake” is defined as a location at an infinite distance, the claimed net power is indefinite.
Claims 2, 4-6, 9, 38, 40-42, 44-58 and 82 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prud’Homme-Lacroix (U.S. Pre-Grant Publication No. 2014/0353419).

As per claim 20, Prud’Homme-Lacroix discloses an intentional fluid manipulation apparatus ("IFMA") assembly, the IFMA comprising a first means (31; figure 2) for creating a first induced velocity resulting in a streamtube and a second means (32) for creating a second induced velocity, wherein the second induced velocity has a component in a direction opposite (as shown in thrust vectors F1 and F2, i.e., the velocity being opposite the vectors F1 and F2; figure 2), wherein a net thrust is required from the IFMA assembly to fulfill a nominal operating condition, wherein the net thrust is equal to a first thrust vector of the first means plus a second thrust vector of the second means, the net thrust being associated with an induced power (thrust (net thrust) towards the front of the aircraft by first propulsion unit 30 having first and second propellers 31 and 32; figure 2; paragraph [0127]), the induced power being reduced by the second means as compared to a reference scenario in which the second means has a negligible effect on the fluid flow, wherein the induced power can be positive or negative (second propeller 32 produces thrust in the direction opposite the forward direction, i.e., the net thrust is reduced compared to a scenario when only thrust F1 is present; figure 1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745